Fourth Court of Appeals
                                         San Antonio, Texas
                                                 April 23, 2015

                                             No. 04-15-00244-CV

                                        IN RE Sandra SANDOVAL

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

       On April 23, 2015, relator filed a petition for writ of mandamus and a motion for
emergency stay. The court has considered the emergency motion and relator’s request for
emergency stay is GRANTED. The trial court’s order of April 20, 2015, is temporarily STAYED
pending final resolution of the petition filed in this court only to the extent that it grants
possession and access of the minor children to Dino Villarreal. The petition for writ of
mandamus remains pending before the court.

           It is so ORDERED on April 23, 2015.



                                                          PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2015-CI-04420, styled In the Interest of N.I.V.S. and M.C.V.S., pending in
the 224th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldana presiding.